Ibach, C. J.
Appellee Sarah J. Bishop has filed a motion to dismiss this appeal, alleging several grounds therefor. Upon such motion we are required to determine whether or not any question is presented for our consideration on the merits of the appeal. The only error assigned is the overruling of appellant’s motion for a new trial. A consideration of any of the reasons set forth in said motion would require an examination of the evidence.
• It is contended in the motion to dismiss that the evidence is not in the record. The record shows that the judgment was rendered on January 17,1917; that on February 2,1917, a motion for new trial was filed, which motion was overruled on March 8, 1917. The record of the proceedings had on the latter date shows the ruling on the motion and an exception to such ruling, but it fails to show that any time was granted by the court within which to file the bill of. *277exceptions containing the evidence. No further proceedings are shown by the record until on September 4,1917, when a purported bill of exceptions was filed.
It has been held that an extension of time beyond the term in which to file a bill of exceptions must be granted when the motion for a new trial is overruled. It follows that the evidence is not in the record. Wilson v. Kester (1915), 59 Ind. App. 471, 109 N. E. 744, and cases cited.
Appeal dismissed.
Note. — Reported in 119 N. E. 152.